DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0291308 to Lasagni in view of US 2002/0190040 to Thompson.
Regarding claims 1, 8, and 12 Lasagni discloses a laser (laser) that generates a collimated beam (2), a phase mask (7, 8a, 8b) that modifies the phase progression and/or intensity distribution of the beam [0065], a beam splitter (13) splits the beam into partial beams (2a, 2b) (Figs. 4 and 5), and deflection and focusing optics (4, 3) superimpose beams (2a, 2b) into a processing zone on object (P) (Figs. 4 and 5). Lasagni does not disclose interacting with partial beams individually to apply aberration correction separately.
However, Thompson discloses a wavefront sensor (21) and control system that corrects aberations of phase and/or intensity [0021]. Thompson also discloses that individual controllable elements modify a phase profile of a beam (claim 1) and these elements correct aberrations in the beam (claim 8). The intensity can also be measured by multiple means and correct individual aberrations of beams (claim 11).
The advantage of utilizing a wavefront sensor and control of individual partial beam aberration is to ensure that he phase is matched to the desired phase and that there are no aberrations in each partial beam. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Lasagni by including a wavefront sensor as in Thompson and control individual partial beam aberration in order to ensure that he phase is matched to the desired phase and that there are no aberrations in each partial beam. 
Regarding claim 2 Lasagni further discloses that the pulse duration is between 10 fs – 10 ps [0087] and the between 150 nm to 10 micrometers [0088].
Regarding claims 3, 4, 5, 7, 9, 10, 11, 13, and 15 Lasagni further discloses that the deflection and focusing optics (4, 3) modifies the phase and/or intensity profile adaptively based on adaptive angle which also affects beam timing/delay and focuses the beam(s)/corrects aberations [0048].
Regarding claims 6 and 16 Lasagni further discloses that the phase mask (7, 8a, 8b) moves to modify the phase progression and/or intensity distribution of the beam [0057].
Regarding claim 14 Lasagni further discloses that the beam splitter and phase mask are both integrated together into the larger unit/system (Figs. 4 and 5).
Regarding claim 17 Lasagni further discloses imaging optics (11) in the path before the beam splitter (Fig. 4).


Response to Arguments
Applicant argues that the art does not disclose interacting with partial beams individually to apply aberration correction separately. Since Lasagni discloses multiple partial beams and Thompson discloses correcting aberations of phase and/or intensity [0021] with individual controllable elements that modify a phase profile of a beam (claim 1) and these elements correct aberrations in the beam (claim 8), and the intensity can also be measured by multiple means and correct individual aberrations of beams (claim 11), the combination discloses the claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761